 



Exhibit 10.61
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT to the Employment Agreement by and between MedCath
Corporation (the “Company”) and James E. Harris (“Executive”) (the “First
Amendment”) is effective as of the 1st day of September, 2006.
RECITALS:
     WHEREAS, Company and Executive entered into an Employment Agreement dated
September 30, 2005 (the “Agreement”);
     WHEREAS, Executive has been employed by Company prior to the date hereof;
     WHEREAS, Company and Executive desire to continue Executive’s employment in
accordance with the terms of Executive’s Employment Agreement and in accordance
with the terms of this First Amendment; and
     WHEREAS, the parties now wish to amend the Agreement on the terms set forth
below:
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Company and
Executive agree to amend the Agreement on the following terms:
     1. The first paragraph of Section 6.1(c) of the Agreement (Termination By
Company Without Cause or By Executive for Good Reason) shall be deleted in its
entirety and replaced with the following:
          (c) For purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express prior written consent):
     (i) A substantial reduction by the Company of Executive’s duties or
responsibilities, other than in connection with the termination of Executive’s

 



--------------------------------------------------------------------------------



 



employment by the Company for Cause, by Executive without Good Reason or as a
result of Executive’s Permanent Disability or death;
     (ii) A reduction by the Company in Executive’s Base Salary or Target Bonus;
     (iii) A reduction or elimination of Executive’s eligibility to participate
in any of the Company’s employee benefit plans that is inconsistent with the
eligibility of similarly situated executives of the Company to participate
therein; or
     (iv) The Company provides Executive written notice of the non-renewal of
this Agreement pursuant to Section 2.
     2. Capitalized terms not defined in this First Amendment shall have the
meaning assigned to them in the Agreement.
     3. Except as specifically set forth in this First Amendment, the terms and
conditions of the Agreement shall remain in full force and effect.
     4. In the event of any conflict between the terms of this First Amendment
and terms of the Agreement, the terms of this First Amendment shall control.
     IN WITNESS WHEREOF, the parties have executed this First Amendment on the
day first written above.

         

  MEDCATH CORPORATION
 
       
 
  By:   /s/ O. Edwin French
 
       
 
       
 
  Name:   O. Edwin French
 
       
 
       
 
  Title:   President and Chief Executive Officer
 
       
 
       
 
  JAMES E. HARRIS
 
       
 
  /s/ James E. Harris
 
   

 